DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is in response to the amendments filed on 04/09/2021. The proposed amendments to the specification is accepted. The drawings are accepted in light of the amended specification. 
The claim objections and 112(b) rejections are withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments filed 04/12/2021 have been fully considered and persuasive, but are moot in light of the new reference.  
Applicant argues (pg. 4) that Ohmura does not explicitly disclose “a predetermined first transition period” or even a time period of any kind. 
The examiner has introduced the Asakura reference which disclose a “predetermined control transition period”, which may be a period from when the control switches from one driving mode to another. Please see the rejections set forth below. 
Applicant’s amendments necessitate the new grounds of rejections, and the Asakura, Maeda, and Shirozono references are relied upon to teach the newly added features. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura et al. (U.S. Patent Publication 2020/0094828; hereinafter "Ohmura") in view of Asakura et al. (U.S Patent Publication No. 2018/0194364; hereinafter "Asakura"). 

claim 1, Ohmura teaches a driver assistance control device of a vehicle
comprising:  
5an acquiring unit that acquires detected driving conditions of the vehicle and driving environment of the vehicle (Ohmura [0034-0041] the ECU is configured with a plurality of sensors, such as a millimeter-wave radar, speed sensor, acceleration sensor, brake sensor, steering sensor, etc. These sensors are utilized to detect vehicle conditions and driving conditions); and 
a control unit that determines a mode of driver assistance depending on at least one of the
acquired driving conditions and the driving environment and makes a driver assistance unit execute driver assistance in accordance with the 10determined mode of the driver assistance (Ohmura [0051-0052] the ECU detects the driving conditions, then enables different modes of driver assistance, such as speed control and steering control), 
wherein, when the mode of the driver assistance is changed, the control unit reduces a change of the mode of the driver assistance (Ohmura [0056] it is understood by the Examiner that the predetermined first transition period means that the action that takes place at the time of the mode change is predetermined and requires a period of time to begin completing the action. The automatic speed control mode will maintain a given setup vehicle speed until there is a change in an environment, such as an obstacle or another vehicle appearing, wherein the vehicle will begin to decelerate to an appropriate distance once the obstacle is recognized).
Yet, Ohmura does not teach reducing the driver assistance mode for a predetermined first transition period. 
However, in the same field of endeavor, Asakura does teach reducing the driver assistance mode for a predetermined first transition period (Asakura [0078] a “predetermined control transition period” is used to determine if there is enough time (longer than the predetermined transition time) for the mode switch to be performed. [0079] when the mode switch is determined to be executed, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohmura’s driver assistance control device that determines the mode switch and reduces the mode, by doing so over a period of time, as taught by Asakura, for the purpose of preventing unstable automatic driving from being performed for a long time (Asakura [0079]) and for smoothly handing over the control in between modes (Asakura [0024]). 

Claim 7 is rejected under the same rationale as claim 1. Ohmura further teaches a detecting unit that detects the driving conditions of the vehicle and the driving environment of the vehicle; and said driver assistance unit as set forth in claim 1 (Ohmura [0027] as shown in Fig. 1, the system comprises a plurality of sensors that can detect the driving conditions and environment of the vehicle).

Claim 8 is rejected under the same rationale as claim 1. 

Regarding claim 2, Ohmura teaches the driver assistance control device of a vehicle according to claim 1, wherein the control unit makes the driver assistance unit execute the driver assistance in accordance with the changed mode of the driver assistance immediately after the lapse of the first transition period (Ohmura [0052-0053] the vehicle is traveling in a constant speed preliminarily set by the driver, but when the setup speed is greater than the preceding vehicle, the speed control is performed such that the vehicle follows the preceding vehicle while maintaining an appropriate inter-vehicle distance).

claim 3, Ohmura teaches the driver assistance control device of a vehicle according to claim 1, wherein the control unit makes the driver assistance unit execute the driver assistance in accordance with the changed mode of the driver assistance after the lapse of the first transition period, and further after the lapse of a predetermined second transition period (Ohmura [0061] in some driving conditions, such as a curve, the traveling courses are calculated temporally repeatedly, at intervals, and the travel path is defined by the target speed and position; [0069] the target speed and position is set by the driver. However, when the speed limit exceeds the maximum limit determined according to the calculation, the control unit corrects the target speed along the route according to the current behavior state; [0072] the ECU is operable to continuously calculate the position and speed of the vehicle, and sets the traveling trajectory. Here, the ECU executes the driver assistance in accordance to the changing trajectory and surroundings continuously as time passes; [Fig. 8] vehicle position and travel course is acquired, then the change in driving support mode selection is made and detected).
	
Regarding claim 4, Ohmura teaches the driver assistance control device of a vehicle according to claim 1, wherein the first transition period is set depending on the driving environment (Ohmura [0073] how and when the driver assistant control is executed is dependent on the driving conditions, such as the driving course or the presence of other vehicles).

Regarding claim 6, Ohmura teaches the driver assistance control device of a vehicle according to claim 1, wherein the mode of the driver assistance comprises an assistance for avoiding a collision, and wherein the control unit, when the change of the mode of the driver assistance is a change to the assistance for avoiding a collision, does not reduce the change of the mode of the driver assistance (Ohmura [0059] the basic control mode is configured to execute an automatic anti-collision control, 

Regarding claim 9, Ohmura teaches the driver assistance control device of a vehicle according to claim 1, wherein the mode of the driver assistance includes a first driver assistance mode and a second driver assistance mode (Ohmura [0026] the driver can select a desired one of the plural driving support modes, which means there is at least a first and second driver assistance mode), and for a state in which the first driver assistance mode is determined to have been requested to be changed to the second drive assistance mode (Ohmura [0093] a request signal is sent to the ECU according to the selected driving support mode), the control unit determines whether an amount of the change of the mode of the driver assistance should be reduced (Ohmura [0056] the automatic speed control mode will maintain a given setup vehicle speed until there is a change in an environment, such as an obstacle or another vehicle appearing, wherein the vehicle will begin to decelerate once the obstacle is recognized, in which the mode is now being switched from speed control mode to automatic steering control).

Claim 17 is rejected under the same rationale as claim 9.

Regarding claim 10, Ohmura teaches the driver assistance control device of a vehicle according to claim 1, wherein whether a control value for controlling the change of the mode of the driver assistance is determined using a circuit depends on whether the mode of the driver assistance has been changed (Ohmura [0032] the ECU is composed of a computer with a CPU, memory and an i/o device, which operates based on the driving support mode selection signal. In order for the computer and input/output devices to communicate, circuit must inherently be present; [0045] the steering control 

Claim 18 is rejected under the same rationale as claim 10.

Regarding claim 11, Ohmura teaches the driver assistance control device of a vehicle according to claim 10, wherein the circuit is not used or the control value is not inputted into the circuit when the mode of the driver assistance is not changed (Ohmura [0043-0045] the ECU receives output change request signal when the change is required, for example for speed changes, braking force, or steering change requests. When the mode is not being changed, the signal would not be required, therefore does not input any values into the control circuit).  

Claim 19 is rejected under the same rationale as claim 11.  


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohmura in view of Asakura in view of Hatano (U.S Patent No. 10336345). 

Regarding claim 5, the combination of Ohmura and Asakura teaches the driver assistance control device of a vehicle according to claim 1, wherein the mode of the driver assistance comprises an assistance with a target vehicle speed change (Ohmura [0053] the setup vehicle speed changes in order to maintain an inter-vehicle distance), an assistance without a target vehicle speed change (Ohmura [0052] cruising at a speed preliminarily set by the driver or by the system), an assistance for keeping a driving lane (Ohmura [0052] when edges are detected, steering control steers the vehicle to travel along 
Yet, the combination of Ohmura and Asakura does not teach an assistance for changing driving lanes. 
However, in the same field of endeavor, Hatano does teach an assistance for changing driving lanes (Hatano [col. 14 lines 1-10] if the conditions are met, the path generating unit outputs information for the path for lane changing to the drive control unit so that the lane changing can be performed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ohmura’s device of driver assistance modes by implementing a lane changing mode, as taught by Hatano, for the purpose of alerting when the obstacles or other vehicles are in a dangerous distance from the vehicle (Hatano [col. 1 lines 26-27]).

Claims 12, 13, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura in view of Asakura in view of Maeda et al. (U.S Patent Publication No. 2018/0057009; hereinafter “Maeda”) 
Regarding claim 12, Ohmura teaches the driver assistance control device of a vehicle according to claim 10, wherein a reduction in the amount of the change of the mode of the driver assistance is changed (Ohmura [0056] the automatic speed control mode will maintain a given setup vehicle speed until there is a change in an environment, such as an obstacle or another vehicle appearing, wherein the vehicle will begin to reduce the mode by decelerating once the obstacle is recognized, in which the  
However, in the same field of endeavor, Maeda does teach changing a characteristic of the circuit according to a driving situation of the vehicle (Maeda [0030-0031] during the lane departure mode prevention mode, or the automatic steering mode, the low pass filter can be applied in order to determine the driver’s intention to intervene, or switch, the current driving mode; [0049] depending on the driving situation, the filtering process reduces steering operation that is not considered to be generated by a driver’s steering operation, which would  provide a smoother operation; [0036] if it is determined that the mode is switching, for example from automatic steering to manual mode where only the steering assist is provided, the automatic steering torque command calculated by the calculating circuit is decreased).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohmura’s driver assistance control device of reducing the amount of the change of the mode by implementing a change in the characteristic of the circuit, as taught by Maeda, for the purpose of correctly and accurately operating the driver assist mode (Maeda [0003-0004]), and reduce unwanted high-frequency component of the steering torque that is unwanted by the driver (Maeda [0030]). 

Claim 20 is rejected under the same rationale as claim 12. 

Regarding claim 13, Ohmura teaches the driver assistance control device of a vehicle according to claim 10. Yet, Ohmura does not teach wherein the circuit comprises a low-pass filter.
However, in the same field of endeavor, Maeda does teach wherein the circuit comprises a low-pass filter (Maeda [0030-0031] during the lane departure mode prevention mode, or the automatic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohmura’s driver assistance control device of determining the change in the mode by implementing a filter circuit, as taught by Maeda, for the purpose of correctly determining the intention of the driver to change the driver assist mode (Maeda [0003-0004]). 

Claim 21 is rejected under the same rationale as claim 13.

Claims 14, 15, 16, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura in view of Asakura in view of Shirozono et al. (U.S Patent Publication No. 2018/0170431; hereinafter “Shirozono”). 

Regarding claim 14, the combination of Ohmura and Asakura teaches the driver assistance control device of a vehicle according to claim 9, wherein for a state in which the first driver assistance mode is requested to be changed to the second driver assistance mode (Ohmura [0093] a request signal is sent to the ECU according to the selected driving support mode). 
Yet, the combination of Ohmura and Asakura does not teach the control unit calculating a rate of change from a first target value to a second target value and then decreases the rate of change to reduce the change of the mode of the driver assistance.  

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ohmura and Asakura’s driver assistance control device that identifies the switch in modes by controlling the rate of change and decreasing the rate of change to reduce the change of mode, as taught by Shirozono, for the purpose of preventing abruptly increasing the control amount and smoothly returning the state to the target traveling line following control state (Shirozono [0011]). 

Claim 22 is rejected under the same rationale as claim 14.


Regarding claim 15, the combination of Ohmura, Asakura and Shirozono teaches the driver assistance control device of a vehicle according to claim 14, wherein the rate of change is a change in the control value per unit time (Shirozono [Fig. 5] the rate of change is the control amount over a period of time in seconds).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ohmura and Asakura’s driver assistance control device that identifies the switch in modes by controlling the rate of change in which the rate of change is the control value per unit time, as taught 

Claim 23 is rejected under the same rationale as claim 15.

Regarding claim 16, the combination of Ohmura and Asakura teaches a driver assistance control device for use in a vehicle comprising: 
an acquiring unit that acquires given driving conditions of a vehicle and a driving environment of the vehicle (Ohmura [0034-0041] the ECU is configured with a plurality of sensors, such as a millimeter-wave radar, speed sensor, acceleration sensor, brake sensor, steering sensor, etc. These sensors are utilized to detect vehicle conditions and driving conditions); and 
a control unit which selectively performs one of modes of driver assistance including a first driver assistance mode and a second driver assistance mode (Ohmura [0051-0052] the ECU detects the driving conditions, then enables different modes of driver assistance, such as speed control and steering control, according to the detected condition), 
the control unit determining whether the mode of the driver assistance has been requested to be changed from the first driver assistance mode to the second driver assistance mode (Ohmura [0093] a request signal is sent to the ECU according to the selected driving support mode). 
Yet, the combination of Ohmura and Asakura does not teach the control unit calculating a first target value of a given parameter associated with the driving conditions or the driving environment and achieving the first driver assistance mode using the first target value, 
the control unit also calculating a second target value of the same parameter as that used in the first driver assistance mode and achieving the second driver assistance mode using the second target value, 

However, in the same field of endeavor, Shirozono does teach the control unit calculating a first target value of a given parameter associated with the driving conditions or the driving environment and achieving the first driver assistance mode using the first target value (Shirozono [0044] the first steering control amount is calculated and outputs the target correction amount required to approach the target traveling line, for example, in a steering assist mode, where the driver still has full control to override the driver assistance mode), 
the control unit also calculating a second target value of the same parameter as that used in the first driver assistance mode and achieving the second driver assistance mode using the second target value (Shirozono [0058] the second steering control amount is calculated based on the first steering control amount to obtain the steering control amount that does not abruptly increase immediately after the previous mode, as it returns to automatic steering), 
when it is determined that the first driver assistance mode is requested to be changed to the second drive assistance mode, the control unit calculating a rate of change from the first target value to the second target value and then decreasing the rate of change (Shirozono [Fig. 5], [0067] the rate of change between the manual steering mode and steering correction mode, the slope (rate of change) is identified and does not abruptly switch between the modes. Instead, the rate of change is decreased based on the corrected value (first target value, or the first steering control amount) to the target correction value (second target value, or the second steering control amount) so that the control could smoothly return to the control state), the control unit initiating the second driver assistance mode and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ohmura and Asakura’s driver assistance control device that acquires the driving conditions and reduces the change of the mode of the driver assistance by calculating a first and second target value to calculate the transition time, as taught by Shirozono, for the purpose of preventing abruptly increasing the control amount and smoothly returning the state to the target traveling line following control state (Shirozono [0011]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665